Title: From George Washington to Otho Holland Williams, 10 July 1782
From: Washington, George
To: Williams, Otho Holland


                  
                     Sir
                     Head Quarters July 10th 1782
                  
                  I am favord with your polite Letter of the 2nd June.
                  It would have given me much pleasure, to have had the Opportunity of congratulating you personally on your late Promotion, but your business not permitting that, I am happy in this Opportunity of doing it, at the same time assuring you, that your Merit, more than any Interest of mine, influenced Congress in your favor.
                  I sincerely hope your application to the Legislature in behalf of the Sick and Wounded Soldiery of your Line, may have been attended with success—nothing surely could be wanting to excite the gratitude of the People, but the bare mention of their Distress.
                  Tho’ the present inactive state of affairs, does not render your presence here necessary—Should circumstances change I shall be very happy in availing myself of them, if I can do it with propriety, and in the mean time.I remain with great regard Sir Your very hum. Servt
                  
                     Go: Washington
                  
               